Case 6:20-cv-00980-ADA Document 27-2 Filed 04/12/21 Page 1 of 10




              Exhibit 2
                            Case 6:20-cv-00980-ADA Document 27-2 Filed 04/12/21 Page 2 of 10




         US7054346B2               Specification Support           Canon EOS R5 camera (Including but not limited to Canon EOS R5 camera)
                                                                                                 (The accused product)
13Pre.    A wireless endpoint FIG. 2 shows a high-level The accused product acts as a wireless endpoint.
comprising:                    block      diagram        of    a
                               representative            wireless The accused product, Canon EOS R5 camera, is one of the latest Canon cameras
                               endpoint    200     for   use   in (i.e., a wireless endpoint). Canon EOS R5 Canon EOS R5 offers next-generation
                               accordance with the principles refinements in image quality, performance, and reliability. The accused product
                               of the invention.                   supports Bluetooth 5 technology. As an example- Canon EOS R5 uses Bluetooth 5
                               [Col. 3, Line 13-15]                to transmit data. Bluetooth 5 technology is based on Adaptive Frequency Hopping,
                                                                   which helps in reducing the interference. See Fig. 1, Fig. 2, and Fig. 3.




                                                                                           Citation 1:Canon EOS R5 camera




                                                                                                           Fig. 1
                                                                                                          Source:
                                                                   https://www.usa.canon.com/internet/portal/us/home/products/details/cameras/eos-
                                                                    dslr-and-mirrorless-cameras/mirrorless/eos-r5/eos-r5 , Page-1, Last Accessed on
                                                                                              September 29, 2020, Exhibit A

                                                                         1
Case 6:20-cv-00980-ADA Document 27-2 Filed 04/12/21 Page 3 of 10




                                      Citation 2:Canon EOS R5 camera and Bluetooth 5




                                                             Fig. 2
                              Source: https://downloads.canon.com/nw/camera/products/eos/product-
                              1/pdfs/EOSR5_specifications_8.11.2020.pdf, Page-18, Last Accessed on
                                                 September 29, 2020, Exhibit B


                                                Citation 3:Frequency Hopping




                               2
                                  Case 6:20-cv-00980-ADA Document 27-2 Filed 04/12/21 Page 4 of 10




                                                                                                             Fig. 3
                                                                        Source: https://www.bluetooth.com/wp-content/uploads/2019/03/Bluetooth_5-
                                                                            FINAL.pdf, Page-23, Last Accessed on September 29, 2020, Exhibit C


13a.    a       transmitter     for as further described below) and The accused product comprises a transmitter for transmitting signals using
transmitting     signals      using communications      interface(s) frequency hopping over some time T.
frequency hopping over a time 265 for coupling to one or
period T; and                       more wireless communication The accused product supports Bluetooth 5 technology. Bluetooth is a standard
                                    paths as represented by path technology used for exchanging data (i.e., a transmitter for transmitting signals)
                                    266 (e.g., 265 represents a between fixed and mobile devices for short distances.
                                    wireless transmitter and a Bluetooth 5 technology is based on Adaptive Frequency Hopping, which helps in
                                    wireless   receiver).   In   the reducing interference in a period. See Fig. 4 and Fig. 5.

                                                                             3
Case 6:20-cv-00980-ADA Document 27-2 Filed 04/12/21 Page 5 of 10




  context of this invention, e.g.,
  processor 250 and memory 260                       Citation 4:Canon EOS R5 and Bluetooth 5
  implement      (among         other
  functions not described herein)
  a      constrained     frequency
                                                                       Fig. 4
  hopping method for selecting
                                        Source: https://downloads.canon.com/nw/camera/products/eos/product-
  frequencies     for     use     in
                                        1/pdfs/EOSR5_specifications_8.11.2020.pdf , Page-18, Last Accessed on
  transmission of signals via
                                                           September 29, 2020, Exhibit B
  communications          interface
  265.
                                                           Citation 5:Frequency Hopping
  [Col. 3, Line 21-29]


  hopping frequency sequences
  are constrained in order to
  reduce, or minimize, repeated
  frequencies over a time period
  T.
  [Col. 3, Line 37-39]




                                                                       Fig. 5


                                         4
                                     Case 6:20-cv-00980-ADA Document 27-2 Filed 04/12/21 Page 6 of 10




                                                                               Source: https://www.bluetooth.com/wp-content/uploads/2019/03/Bluetooth_5-
                                                                                   FINAL.pdf, Page-23, Last Accessed on September 29, 2020, Exhibit C


13b.       a     processor         for In   accordance       with       the The accused product has a processor for pseudorandomly selecting a frequency
pseudorandomly         selecting    a invention, a wireless endpoint from a set of N frequencies such that over at least a portion of the period T, the
frequency from a set of N transmits                  signals        using frequency selection is constrained to less than the N frequencies and such that at
frequencies such that over at frequency hopping over a time                 least one of the selected frequencies is prohibited from the subsequent selection in
least a portion of the time period              T    by     selecting    a at least a portion of the period T.
period     T,    the     frequency frequency from a set of N
selection is constrained to less frequencies such that over at The accused product uses adaptive frequency hopping that allows for the Bluetooth
than the N frequencies and least a portion of the time devices to improve their immunity to interference from and avoid causing
such that at least one of the period            T,    the     frequency interference with other devices. The adaptive frequency hopping replaces the
selected        frequencies         is selection is constrained to less unused channels by the used channels in a pseudo-random way. (i.e.,
prohibited      from    subsequent than the N frequencies.                  pseudorandomly selecting a frequency from a set of N frequencies such that over
selection in at least a portion of [Col. 2, Line 31-36]                     at least a portion of the period T). See Fig. 6.
the time period T
                                                                                  Citation 6:Adaptive Frequency Hopping- Pseudo-random selection




                                                                                   5
Case 6:20-cv-00980-ADA Document 27-2 Filed 04/12/21 Page 7 of 10




                                                                  Fig. 6
                                                                 Source:
                           https://www.bluetooth.org/docman/handlers/DownloadDoc.ashx?doc_id=421043,
                                      Page-258, Last Accessed on September 29, 2020, Exhibit D


                          The Bluetooth 5 technology uses a new channel selection algorithm with adaptive
                          frequency hopping, which produces hopping sequences, which are pseudo-random
                          and distinct sequences in a period T. The distinct sequence helps to use the
                          different channels rather than the same channel, avoiding repetition at a different
                          time hop in a single period. (i.e., least one of the selected frequencies is prohibited
                          from the subsequent selection in at least a portion of the period T). See Fig. 7.


                                                     Citation 7:Distinct Sequence




                                6
                            Case 6:20-cv-00980-ADA Document 27-2 Filed 04/12/21 Page 8 of 10




                                                                                                         Fig. 7
                                                                    Source: https://www.bluetooth.com/wp-content/uploads/2019/03/Bluetooth_5-
                                                                        FINAL.pdf, Page-23, Last Accessed on September 29, 2020, Exhibit C


                                                                  Note: Source code review /Product testing could further help in gathering evidence
                                                                  related to the claim limitation “selected frequencies is prohibited from the
                                                                  subsequent selection in at least a portion of the time period T”
13c. where N is the total In         accordance     with    the The accused product comprises wherein N is the total number of frequencies
number      of    frequencies invention, a hopping state, H, is   available for frequency hopping.
available   for    frequency defined to be:
hopping.                       H={Ho, H1. . . . . HF 1, HF, . . The accused product uses adaptive frequency hopping that allows for the Bluetooth
                               . . HN-1}, which is a vector of devices to improve their immunity to interference from and avoid causing

                                                                        7
Case 6:20-cv-00980-ADA Document 27-2 Filed 04/12/21 Page 9 of 10




  length N, where N is the total interference with other devices. The Bluetooth channels are divided into two
  number      of     frequencies categories used and unused. The channels for frequency hopping are selected from
  available to hop over, and F is the used and unused channels. (i.e., N). See Fig. 8.
  sN and is the number of
  frequencies in H over which                                 Citation 8:Total Frequencies
  the wireless end point is
  constrained to hop.
  [Col. 3, Line 57-64]




                                                                          Fig. 8
                                                                         Source:
                                    https://www.bluetooth.org/docman/handlers/DownloadDoc.ashx?doc_id=421043,
                                               Page-258, Last Accessed on September 29, 2020, Exhibit D




                                          8
                        Case 6:20-cv-00980-ADA Document 27-2 Filed 04/12/21 Page 10 of 10




                                                   References Cited

Exhibit(s)   Description                    Link
Exhibit A    Canon EOS R5                   https://www.usa.canon.com/internet/portal/us/home/products/details/cameras/eos-dslr-
                                            and-mirrorless-cameras/mirrorless/eos-r5/eos-r5
Exhibit B    Canon EOS R5 and Bluetooth     https://downloads.canon.com/nw/camera/products/eos/product-
                                            1/pdfs/EOSR5_specifications_8.11.2020.pdf
Exhibit C    Bluetooth 5                    https://www.bluetooth.com/wp-content/uploads/2019/03/Bluetooth_5-FINAL.pdf
Exhibit D    Bluetooth 5.0 Specifications   https://www.bluetooth.org/docman/handlers/DownloadDoc.ashx?doc_id=421043




                                                                9
